Name: Commission Regulation (EEC) No 2822/80 of 29 October 1980 on the arrangements for imports into Benelux of trousers originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/52 Official Journal of the European Communities 1 . 11 . 80 COMMISSION REGULATION (EEC) No 2822/80 of 29 October 1980 on the arrangements for imports into Benelux of trousers originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( J ), as last amended by Regula ­ tion (EEC) No 1901 /80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Benelux of woven breeches, shorts, trousers and slacks of wool, of cotton or of man-made fibres (category 6) originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified on 22 July 1980 of a request for consultations ; whereas following those consultations it is desirable to make the products in question (category 6) subject to quantitative limita ­ tions for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 October 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into Benelux of the said products origi ­ nating in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to Benelux between 1 October 1980 and the date of entry into force of this Regulation, which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to Benelux after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulaton (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 October 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 365, 27 . 12. 1978 , p . 1 . ( 2 ) OJ No L 185, 18 . 7 . 1980, p . 3 . 1 . 11 . 80 Official Journal of the European Communities No L 292/53 ANNEX \ l \ Quantitative limits from : Category CCT headingNo NIMEXE code (1980) Description Member States Units 1 October to 31 December 1980 1 January to 31 December \\ 1981 1982 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks of wool, of cotton or of man-made textile fibres BNL 1 000 pieces 150 700 730